


Exhibit 10.19

 

SEVERANCE PROTECTION AGREEMENT

 

THIS AGREEMENT made as of the 6th day of June 2008, by and between NMS
Communications Corporation (the “Company”) and Joel Hughes (the “Executive”).

 

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change in Control (as hereinafter defined) exists and that the
threat or the occurrence of a Change in Control may result in significant
distraction of the Company’s key management personnel because of the
uncertainties inherent in such a situation;

 

WHEREAS, the Compensation Committee of the Board has determined that it is
essential and in the best interest of the Company and its stockholders for the
Company to retain the services of the Executive in the event of a threat or
occurrence of a Change in Control and to ensure the Executive’s continued
dedication and efforts in such event without undue concern for the Executive’s
personal financial and employment security; and

 

WHEREAS, in order to induce the Executive to remain in the employ of the
Company, particularly in the event of a threat or the occurrence of a Change in
Control, the Company desires to enter into this Agreement with the Executive to
provide the Executive with certain benefits in the event the Executive’s
employment is terminated as a result of, or in connection with, a Change in
Control (as hereinafter defined).

 

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:

 

1.                                       Term of Agreement. This Agreement shall
commence as of the date first written above, and shall continue in effect until
December 31, 2008 (the “Term”); provided, however, that on December 31, 2008,
and on each December 31 thereafter, the Term shall automatically be extended for
one (1) year unless either the Executive or the Company shall have given written
notice to the other at least sixty (60) days prior thereto that the Term shall
not be so extended; provided, further, however, that following the occurrence of
a Change in Control, the Term shall not expire prior to the expiration of
eighteen (18) months after such occurrence.

 

2.                                       Termination of Employment. If, during
the Term, the Executive’s employment with the Company and with any Affiliates
shall be terminated within eighteen (18) months following a Change in Control,
the Executive shall be entitled to the following compensation and benefits:

 

(a)                                  If the Executive’s employment with the
Company shall be terminated (1) by the Company for Cause or Disability, (2) by
reason of the Executive’s death, or (3) by the Executive other than for Good
Reason, the Company shall pay to the Executive his Accrued Compensation. The
Executive’s entitlement to any other compensation or benefits shall be
determined in accordance with the Company’s employee benefits plans and other
applicable programs and practices then in effect.

 

--------------------------------------------------------------------------------


 

(b)                                 If the Executive’s employment with the
Company shall be terminated for any reason other than as specified in
Section 2(a), the Executive shall be entitled to the following:

 

(1)                                  the Company shall pay the Executive all
Accrued Compensation;

 

(2)                                  the Company shall pay the Executive as
severance pay and in lieu of any further compensation for periods subsequent to
the Termination Date, an amount equal to the sum of (i) the Executive’s Base
Amount and (ii) the Executive’s Bonus Amount.

 

(3)                                  for twelve (12) months after the
Termination Date, the Company shall at its expense continue on behalf of the
Executive and his dependents and beneficiaries the life insurance, disability,
medical, dental and hospitalization coverages and benefits provided to the
Executive immediately prior to the Change in Control or, if greater, the
coverages and benefits provided at any time thereafter. The coverages and
benefits (including deductibles and costs) provided in this
Section 2(b)(3) during the Continuation Period shall be no less favorable to the
Executive and his dependents and beneficiaries, than the most favorable of such
coverages and benefits referred to above. The Company’s obligation hereunder
with respect to the foregoing coverages and benefits shall be reduced to the
extent that the Executive obtains any such coverages and benefits pursuant to a
subsequent employer’s benefit plans, in which case the Company may reduce any of
the coverages or benefits it is required to provide the Executive hereunder so
long as the aggregate coverages and benefits of the combined benefit plans is no
less favorable to the Executive than the coverages and benefits required to be
provided hereunder. This Section 2(b)(3) shall not be interpreted so as to limit
any benefits to which the Executive, his dependents or beneficiaries may be
entitled under any of the Company’s employee benefit plans, programs or
practices following the Executive’s termination of employment, including without
limitation, retiree medical and life insurance benefits;

 

(c)                                  If the Executive’s employment is terminated
by the Company without Cause prior to the date of a Change in Control but the
Executive reasonably demonstrates that such termination (A) was at the request
of a third party who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control (a “Third Party”) and who effectuates a
Change in Control or (B) otherwise arose in connection with, or in anticipation
of, a Change in Control which has been threatened or proposed and which actually
occurs, such termination shall be deemed to have occurred after a Change in
Control, provided a Change in Control shall actually have occurred.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Additional Limitation.

 

(1)                                  Anything in this Agreement to the contrary
notwithstanding, in the event that any compensation, payment or distribution by
the Company or an Affiliate to or for the benefit of the Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (the “Severance Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, the following provisions shall
apply:

 

(A)                              If the Severance Payments, reduced by the sum
of (1) the Excise Tax and (2) the total of the Federal, state, and local income
and employment taxes payable by the Executive on the amount of the Severance
Payments which are in excess of the Threshold Amount, are greater than or equal
to the Threshold Amount, the Executive shall be entitled to the full benefits
payable under this Agreement.

 

(B)                                If the Threshold Amount is less than (x) the
Severance Payments, but greater than (y) the Severance Payments reduced by the
sum of (1) the Excise Tax and (2) the total of the Federal, state, and local
income and employment taxes on the amount of the Severance Payments which are in
excess of the Threshold Amount, then the benefits payable under this Agreement
shall be reduced (but not below zero) to the extent necessary so that the
maximum Severance Payments shall not exceed the Threshold Amount. To the extent
that there is more than one method of reducing the payments to bring them within
the Threshold Amount, the Executive shall determine which method shall be
followed; provided that if the Executive fails to make such determination within
45 days after the Company has sent the Executive written notice of the need for
such reduction, the Company may determine the amount of such reduction in its
sole discretion.

 

(2)                                  For the purposes of this Section 2(d),
“Threshold Amount” shall mean three times the Executive’s “base amount” within
the meaning of Section 280G(b)(3) of the Code and the regulations promulgated
thereunder less one dollar ($1.00); and “Excise Tax” shall mean the excise tax
imposed by Section 4999 of the Code, and any interest or penalties incurred by
the Executive with respect to such excise tax.

 

(3)                                  The determination as to which of the
alternative provisions of Section 2(d)(1) shall apply to the Executive shall be
made by a nationally recognized accounting firm selected by the Company (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Executive within 15 business days of the Date of
Termination, if applicable, or at such earlier time as is reasonably requested
by the Company or the Executive. For purposes of determining which of the
alternative provisions of Section 2(d)(1) shall apply, the Executive shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of the
Executive’s residence on the Date of Termination, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. Any determination by the Accounting Firm shall be binding upon the
Company and the Executive.

 

3

--------------------------------------------------------------------------------


 

(e)                                  The Executive shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise and no such payment shall be offset or reduced by
the amount of any compensation or benefits provided to the Executive in any
subsequent employment except as provided in Section 2(b)(3).

 

(f)                                    The severance pay and benefits provided
for in this Section 2 shall be in lieu of any other severance pay to which the
Executive may be entitled under the Company’s Severance Procedure or any other
plan, agreement or arrangement of the Company or any Affiliate.

 

(g)                                 The amounts provided for in Sections
2(a) and 2(b)(1) and (2) shall be paid in a single lum sum cash payment within
thirty (30) days after the Executive Termination Date (or earlier, if required
by applicable law).

 

(h)                                 Anything in this Agreement to the contrary
notwithstanding, if at the time of the Executive’s separation from service
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), the Executive is considered a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i) of the Code, and if any payment or
benefit that the Executive becomes entitled to under this Agreement is
considered deferred compensation subject to interest, penalties and additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, then no such payment shall
be payable or benefit shall be provided prior to the date that is the earlier of
(A) six months and one day after the Executive’s separation from service, or
(B) the Executive’s death, and the initial payment or provision of benefit shall
include a catch-up amount covering amounts that would otherwise have been paid
during the first six-month period but for the application of this Section. The
parties intend that this Agreement will be administered in accordance with
Section 409A of the Code. The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

 

3.                                       Notice of Termination. Following a
Change in Control, any intended termination of the Executive’s employment by the
Company shall be communicated by a Notice of Termination from the Company to the
Executive, and any intended termination of the Executive’s employment by the
Executive for Good Reason shall be communicated by a Notice of Termination from
the Executive to the Company.

 

4.                                       Fees and Expenses. The Company shall
pay all legal fees and related expenses (including the costs of experts,
evidence and counsel) incurred by the Executive as they become due as a result
of (a) the termination of the Executive’s employment by the Company or by the
Executive for Good Reason (including all such fees and expenses, if any,
incurred in contesting, defending or disputing the basis for any such
termination of employment), (b) the

 

4

--------------------------------------------------------------------------------


 

Executive’s hearing before the Board as contemplated in Section 15.5 of this
Agreement or (c) the Executive seeking to obtain or enforce any right or benefit
provided by this Agreement or by any other plan or arrangement maintained by the
Company under which the Executive is or may be entitled to receive benefits.

 

5.                                       Transfer of Employment. Notwithstanding
any other provision herein to the contrary, the Company shall cease to have any
further obligation or liability to the Executive under this Agreement if (a) the
Executive’s employment with the Company terminates as a result of the transfer
of his employment to any Affiliate, (b) this Agreement is assigned to such other
Affiliate, and (c) such other Affiliate expressly assumes and agrees to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no assignment had taken place. Any Affiliate to
which this Agreement is so assigned shall be treated as the “Company” for all
purposes of this Agreement on or after the date as of which such assignment to
the Affiliate, and the Affiliate’s assumption and agreement to so perform this
Agreement, becomes effective.

 

6.                                       Stock Option Acceleration. Upon any
Change of Control, all stock options previously granted by Company to Executive
which are then unvested shall become exercisable in full, notwithstanding the
vesting schedule applicable to any such stock options. Notwithstanding the
foregoing, no such stock options shall become exercisable by reason of a Change
of Control transaction which arises by reason of the sale of substantially all
of the assets of the Company’s NMS Communications Business, which transaction
does not also include (i) the sale of substantially all the assets of the
Company’s LiveWire Mobile business or (ii) the sale of the all the capital stock
of the Company.

 

7.                                       Notice. For the purposes of this
Agreement, notices and all other communications provided for in the Agreement
(including any Notice of Termination) shall be in writing, shall be signed by
the Executive if to the Company or by a duly authorized officer of the Company
if to the Executive, and shall be deemed to have been duly given when personally
delivered or sent by certified mail, return receipt requested, postage prepaid,
addressed to the respective addresses last given by each party to the other,
provided that all notices to the Company shall be directed to the attention of
the Board with a copy to the Secretary of the Company. All notices and
communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon receipt.

 

8.                                       Nature of Rights. The Executive shall
have the status of a mere unsecured creditor of the Company with respect to his
right to receive any payment under this Agreement. This Agreement shall
constitute, a mere promise by the Company to make payments in the future of the
benefits provided for herein. It is the intention of the parties hereto that the
arrangements reflected in this Agreement shall be treated as unfunded for tax
purposes and, if it should be determined that Title I of ERISA is applicable to
this Agreement, for purposes of Title I of ERISA. Except as provided in
Section 2(f), nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any benefit, bonus, incentive or other
plan or program provided by the Company or any Affiliate and for which the
Executive may qualify, nor shall anything herein limit or reduce such rights as
the Executive may have under any other

 

5

--------------------------------------------------------------------------------


 

agreements with the Company or any Affiliate. Amounts which are vested benefits
or which the Executive is otherwise entitled to receive under any plan or
program of the Company or any Affiliate shall be payable in accordance with such
plan or program, except as explicitly modified by this Agreement.

 

9.                                       Settlement of Claims. The Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, defense, recoupment,
or other right which the Company may have against the Executive or others.

 

10.                                 Miscellaneous. No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the Executive and the
Company. No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreement or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by any party
which are not expressly set forth in this Agreement.

 

11.                                 Successors; Binding Agreement.

 

(a)                                  This Agreement shall be binding upon and
shall inure to the benefit of the Company and its Successors and Assigns. The
Company shall require its Successors and Assigns to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had
taken place.

 

(b)                                 Neither this Agreement nor any right or
interest hereunder shall be assignable or transferable by the Executive, his
beneficiaries or legal representatives, except by will or by the laws of descent
and distribution. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s legal personal representative.

 

12.                                 Governing Law. This Agreement shall be
governed by and construed and enforced in accordance with the laws of The
Commonwealth of Massachusetts without giving effect to the conflict of laws
principles thereof. Any action brought by any party to this Agreement shall be
brought and maintained in a court of competent jurisdiction in Middlesex or
Suffolk Counties in The Commonwealth of Massachusetts.

 

13.                                 Severability. The provisions of this
Agreement shall be deemed severable and the invalidity or unenforceability of
any provision shall not affect the validity or enforceability of the other
provisions hereof.

 

14.                                 Entire Agreement; Termination of Prior
Agreement. This Agreement constitutes the entire agreement between the parties
hereto, and supersedes all prior agreements, if any, understandings and
arrangements, oral or written, between the parties hereto, with respect to the
subject matter hereof. Without limiting the generality of the foregoing, the
parties agree

 

6

--------------------------------------------------------------------------------


 

that the Amended and Restated Severance Agreement by and between Executive and
the Company, dated December 27, 2007, is hereby terminated, effective as of the
date set forth above, and replaced in its entirety by this Agreement.

 

15.                                 Definitions.

 

15.1.                        Accrued Compensation. For purposes of this
Agreement, “Accrued Compensation” shall mean all amounts of compensation for
services rendered to the Company that have been earned or accrued through the
Termination Date but that have not been paid as of the Termination Date
including (a) base salary, (b) reimbursement for reasonable and necessary
business expenses incurred by the Executive on behalf of the Company during the
period ending on the Termination Date, (c) vacation pay and (d) bonuses and
incentive compensation; provided, however, that Accrued Compensation shall not
include any amounts described in clause (a) or clause (d) that have been
deferred pursuant to any salary reduction or deferred compensation elections
made by the Executive.

 

15.2.                        Affiliate. For purposes of this Agreement,
“Affiliate” means any entity, directly or indirectly, controlled by, controlling
or under common control with the Company or any corporation or other entity
acquiring, directly or indirectly, all or substantially all the assets and
business of the Company, whether by operation of law or otherwise, including by
a Change of Control hereunder.

 

15.3.                        Base Amount. For purposes of this Agreement, “Base
Amount” shall mean the Executive’s annual base salary at the rate in effect as
of the date of a Change in Control or, if greater, at any time thereafter,
determined without regard to any salary reduction or deferred compensation
elections made by the Executive.

 

15.4.                        Bonus Amount. For purposes of this Agreement,
“Bonus Amount” shall mean the greater of (a) the target annual bonus payable to
the Executive under the Incentive Plan in respect of the fiscal year during
which the Termination Date occurs or (b) the highest annual bonus paid or
payable under the Incentive Plan in respect of any of the three full fiscal
years ended prior to the Termination Date or, if greater, the three (3) full
fiscal years ended prior to the Change in Control.

 

15.5.                        Cause. For purposes of this Agreement, a
termination of employment is for “Cause” if the Executive has been convicted of
a felony or the termination is evidenced by a resolution adopted in good faith
by two-thirds of the Board that the Executive:

 

(a)                                  intentionally and continually failed
substantially to perform his reasonably assigned duties with the Company (other
than a failure resulting from the Executive’s incapacity due to physical or
mental illness or from the assignment to the Executive of duties that would
constitute Good Reason) which failure continued for a period of at least thirty
(30) days after a written notice of demand for substantial performance, signed
by a duly authorized officer of the Company, has been delivered to the Executive
specifying the manner in which the Executive has failed substantially to
perform, or

 

7

--------------------------------------------------------------------------------


 

(b)                                 intentionally engaged in conduct which is
demonstrably and materially injurious to the Company; provided, however, that no
termination of the Executive’s employment shall be for Cause as set forth in
this Section 15.5(b) until (1) there shall have been delivered to the Executive
a copy of a written notice, signed by a duly authorized officer of the Company,
setting forth that the Executive was guilty of the conduct set forth in this
Section 15.5(b) and specifying the particulars thereof in detail, and (2) the
Executive shall have been provided an opportunity to be heard in person by the
Board (with the assistance of the Executive’s counsel if the Executive so
desires).

 

No act, nor failure to act, on the Executive’s part, shall be considered
“intentional” unless the Executive has acted, or failed to act, with a lack of
good faith and with a lack of reasonable belief that the Executive’s action or
failure to act was in the best interest of the Company. Notwithstanding anything
contained in this Agreement to the contrary, no failure to perform by the
Executive after a Notice of Termination is given to the Company by the Executive
shall constitute Cause for purposes of this Agreement.

 

15.6.                        Change in Control. A “Change in Control” shall mean
the occurrence during the term of the Agreement of:

 

(a)                                  the direct or indirect acquisition by any
person, entity or group acting in concert of more than 35% of the aggregate
voting power of the outstanding securities of the Company having the right to
vote at elections of directors;

 

(b)                                 a majority of the board of directors of the
Company ceasing to consist of individuals who are members of such board on
December 19, 1997 (the “Incumbent Board”); provided, however, that if the
election, or nomination for election by the Company’s shareholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this definition, be considered as a
member of the Incumbent Board;

 

(c)                                  the disposition by the Company of
substantially all its business, other than in connection with a mere change of
place of incorporation or similar mere change in form; or

 

(d)                                 a complete liquidation or dissolution of the
Company;

 

provided, however, in determining whether a Change in Control has occurred,
voting securities which are acquired in a Non-Control Acquisition (as
hereinafter defined) shall not constitute an acquisition which would cause a
Change in Control. A “Non-Control Acquisition” shall mean an acquisition by
(i) a Company employee benefit plan (or a trust forming a part thereof)
maintained (A) by the Company or (B) by any corporation or other entity of which
a majority of its voting power is owned, directly or indirectly, by the Company
(a “Subsidiary”) or (ii) the Company or its Subsidiaries.

 

15.7.                        Company. For purposes of this Agreement, all
references to the Company shall include its Successors and Assigns.

 

8

--------------------------------------------------------------------------------


 

15.8.                        Disability. For purposes of this Agreement,
“Disability” shall mean a physical or mental infirmity which impairs the
Executive’s ability to substantially perform his duties with the Company for six
(6) consecutive months, and within the time period set forth in a Notice of
Termination given to the Executive (which time period shall not be less than
thirty (30) days), the Executive shall not have returned to full-time
performance of his duties; provided, however, that if the Company’s long term
disability plan, or any successor plan (the “Disability Plan”), is then in
effect, the Executive shall not be deemed disabled for purposes of this
Agreement unless the Executive is also eligible for “Total Disability” (as
defined in the Disability Plan) benefits (or similar benefits in the event of a
successor plan) under the Disability Plan.

 

15.9.                        Good Reason. (a) For purposes of this Agreement,
“Good Reason” shall mean the occurrence after a Change in Control of any of the
following events or conditions:

 

(1)                                  a change in the Executive’s status, title,
position or responsibilities (including reporting responsibilities) which
represents a material adverse change from his status, title, position or
responsibilities as in effect immediately prior thereto; the assignment to the
Executive of any duties or responsibilities which are inconsistent with his
status, title, position or responsibilities and which represent a material
adverse change thereto; or any removal of the Executive from or failure to
reappoint or reelect him to any of such offices or positions, except in
connection with the termination of his employment for Disability, Cause, as a
result of his death or by the Executive other than for Good Reason;

 

(2)                                  a material reduction in the Executive’s
annual base salary below the Base Amount;

 

(3)                                  the relocation of the offices of the
Company at which the Executive is principally employed to a location more than
twenty-five (25) miles from the location of such offices immediately prior to
the Change in Control, or the Company’s requiring the Executive to be based
anywhere other than such offices, except to the extent the Executive was not
previously assigned to a principal location and except for required travel on
the Company’s business to an extent substantially consistent with the
Executive’s business travel obligations at the time of the Change in Control;

 

(4)                                  the failure by the Company to pay to the
Executive any material portion of the Executive’s current compensation or to pay
to the Executive any material portion of an installment of deferred compensation
under any deferred compensation program of the Company in which the Executive
participated, within seven (7) days of the date such compensation is due;

 

(5)                                  the failure by the Company to (A) continue
in effect (without reduction in benefit level, and/or reward opportunities) any
material compensation or employee benefit plan in which the Executive was
participating immediately prior to the Change in Control, unless a substitute or
replacement plan has been implemented which provides substantially identical
compensation or benefits to the Executive or (B) provide the Executive with
compensation and benefits, in the aggregate, at least equal (in terms of benefit
levels and/or reward opportunities) in all material respects to those provided
for under each other

 

9

--------------------------------------------------------------------------------


 

compensation or employee benefit plan, program and practice in which the
Executive was participating immediately prior to the Change in Control;

 

(6)                                  the failure of the Company to obtain from
its Successors or Assigns the express assumption and agreement required under
Section 10 hereof; or

 

(7)                                  any purported termination of the
Executive’s employment by the Company which is not effected pursuant to a Notice
of Termination satisfying the terms set forth in the definition of Notice of
Termination (and, if applicable, the terms set forth in the definition of
Cause).

 

(b)                                 Any event or condition described in
Section 15.9(a)(2) through (8) which occurs prior to a Change in Control but
which the Executive reasonably demonstrates (A) was at the request of a Third
Party or (B) otherwise arose in connection with, or in anticipation of a Change
in Control which has been threatened or proposed and which actually occurs,
shall constitute Good Reason for purposes of this Agreement notwithstanding that
it occurred prior to a Change in Control.

 

15.10.                  Incentive Plan. For purposes of this Agreement,
“Incentive Plan” shall mean the annual executive incentive plan, maintained by
the Company.

 

15.11.                  Notice of Termination. For purposes of this Agreement,
following a Change in Control, “Notice of Termination” shall mean a written
notice of termination of the Executive’s employment, signed by the Executive if
to the Company or by a duly authorized officer of the Company if to the
Executive, which indicates the specific termination provision in this Agreement,
if any, relied upon and which sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.

 

15.12.                  Successors and Assigns. For purposes of this Agreement,
“Successors and Assigns” shall mean, with respect to the Company, a corporation
or other entity acquiring all or substantially all the assets and business of
the Company, as the case may be (including a Change of Control under this
Agreement), whether by operation of law or otherwise.

 

15.13.                  Termination Date. For purposes of this Agreement,
“Termination Date” shall mean (a) in the case of the Executive’s death, his date
of death, (b) if the Executive’s employment is terminated for Disability, thirty
(30) days after Notice of Termination is given (provided that the Executive
shall not have returned to the performance of his duties on a full-time basis
during such thirty (30) day period) and (c) if the Executive’s employment is
terminated for any other reason, the date specified in the Notice of Termination
(which, in the case of a termination for Cause shall not be less than thirty
(30) days, and in the case of a termination for Good Reason shall not be more
than sixty (60) days, from the date such Notice of Termination is given);
provided, however, that if within thirty (30) days after any Notice of
Termination is given the party receiving such Notice of Termination in good
faith notifies the other party that a dispute exists concerning the basis for
the termination, the Termination Date shall be the date on which the dispute is
finally determined, either by mutual written agreement of the parties, or by the
final

 

10

--------------------------------------------------------------------------------


 

judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been taken).
Notwithstanding the pendency of any such dispute, the Company shall continue to
pay the Executive his Base Amount and continue the Executive as a participant in
all compensation, incentive, bonus, pension, profit sharing, medical,
hospitalization, dental, life insurance and disability benefit plans in which he
was participating when the notice giving rise to the dispute was given, until
the dispute is finally resolved in accordance with this Section whether or not
the dispute is resolved in favor of the Company, and the Executive shall not be
obligated to repay to the Company any amounts paid or benefits provided pursuant
to this sentence.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officers and the Executive has executed this Agreement as of the
day and year first above written,

 

 

 

NMS Communications Corporation

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert P.Schechter

ATTEST:

 

 

 

Robert P.Schechter

 

 

 

 

Chairman, President and CEO

/s/ Dianne Callan

 

 

 

 

Secretary

 

 

 

 

 

 

/s/ Joel Hughes

 

 

 

Joel Hughes EXECUTIVE

 

11

--------------------------------------------------------------------------------
